DOWDELL, J.
Tbe bill in this case is filed under article 13 of chapter 16 of tbe Code, authorizing tbe bills in chancery to compel the determination of claims to land and to quiet titles. Tbe respondent answered *246the bill claiming title to the land, and setting forth the nature and character of her claim or title. This was in con fortuity with one requirement of section 811 of said article and chapter., which directs what the answer shall contain. Testimony was taken, and the cause was submitted for final decree on the pleadings and proof, and a decree was rendered dismissing complainant’s bill on the facts, and adjudging that the respondent had the superior title to the land.
This decree is hero assigned as error. The only insistence in argument is, that the decree is erroneous in granting the respondent affirmative relief without a' cross-bill, and in adjudging superiority of her claim or title to the land. We fail to see any force or merit in the contention. No affirmative relief was decreed. The decree determined the claim to the land, and quieted the title, in adjudging which party had the superior claim or title. This is in accordance with the requirements of the statute as to what the decree shall contain. And this was the purpose of the bill. No question is raised in argument as to the correctness of the chancellor’s finding on the evidence.
• The decree, however, in ordering a dismissal of the complainant’s bill, was irregular, and in this respect will be corrected. It is upon the bill and the answer that the decree fixing the status of the title to the property is based. The decree as corrected will be affirmed.
Since writing the foregoing opinion, counsel for appellant have filed an additional brief and argument insisting that the chancellor erred in his conclusion as to the facts. We have carefully examined the evidence in the cause, and after such examination and due consideration of the evidence, we concur in the conclusion of the chancellor.
Affirmed.